

Exhibit 10lll
Norfolk Southern Corporation Long-Term Incentive Plan
Award Agreement


Restricted Stock Units


This AGREEMENT dated as of <Date> (Award Date), between NORFOLK SOUTHERN
CORPORATION (Corporation), a Virginia corporation, and <Employee Name>
(Participant), Employee ID No. <Emp_Id>.


1.Award Contingent Upon Execution of this Agreement and of Non-Compete. This
Award is contingent upon the Participant’s execution of this Agreement and the
associated non-compete agreement, which is a condition precedent to this Award.
This Award shall be void, and the Participant shall not be entitled to any
rights hereunder, unless the Participant executes the non-compete agreement on
or before <Date>, and thereafter fully complies with its terms.


2.Terms of Plan Govern. Each Award made hereunder is made pursuant to the
Norfolk Southern Corporation Long‑Term Incentive Plan (Plan), all the terms and
conditions of which are deemed to be incorporated in this Agreement and which
forms a part of this Agreement. The Participant agrees to be bound by all the
terms and provisions of the Plan and by all determinations of the Committee
thereunder. Capitalized terms used in this Agreement but not defined herein
shall have the same meanings as in the Plan.


3.Award of Restricted Stock Units. The Corporation hereby grants to the
Participant on Award Date <#_of_RSUs> Restricted Stock Units. Each Restricted
Stock Unit is a contingent right to receive a Restricted Stock Unit Share,
subject to the restrictions and other terms and conditions set forth in the Plan
and this Agreement. Each Restricted Stock Unit shall equal the Fair Market Value
of one share of the Common Stock of the Corporation on the date all applicable
restrictions lapse.


The Participant’s Award of Restricted Stock Units shall be recorded in a
memorandum account. The Participant shall have no beneficial ownership interest
in the Common Stock of the Corporation represented by the Restricted Stock Units
awarded. The Participant shall have no right to vote the Common Stock
represented by the Restricted Stock Units awarded or to receive dividends,
except for Dividend Equivalent payments as set forth below.


(a)Restriction Period. The Restricted Stock Units are subject to a five-year
Restriction Period which terminates on <Date>.


(b)Restrictions. Until the expiration of the Restriction Period or the lapse of
restrictions in the manner provided in paragraph 3(c) of this Agreement,
Restricted Stock Units shall be subject to the following restrictions:


i.the Participant shall not be entitled to receive the Restricted Stock Unit
Shares to which the Participant may have a contingent right to receive in the
future;


ii.the Restricted Stock Units may not be sold, transferred, assigned, pledged,
conveyed, hypothecated, used to exercise options or otherwise disposed of; and


iii.the Restricted Stock Units may be forfeited immediately as provided in this
Agreement and in the Plan.









1



--------------------------------------------------------------------------------



(c)Distribution of Restricted Stock Units.


i.If the Participant remains in the continuous employment of the Corporation or
a Subsidiary Company during the entire Restriction Period, upon the expiration
of the Restriction Period all restrictions applicable to the Restricted Stock
Units shall lapse and whole shares of Common Stock of the Corporation equal to
the Fair Market Value on the date all applicable restrictions of the awarded
Restricted Stock Units have lapsed shall be distributed to the Participant,
subject to tax withholding as provided in Section 6 of this Agreement.


ii.If the Participant’s employment is terminated for any reason other than the
Retirement, Disability, or death of the Participant in service before the
expiration of the Restriction Period, the Restricted Stock Units shall be
forfeited immediately and all rights of the Participant with respect to such
Restricted Stock Units shall terminate immediately without further obligation on
the part of the Corporation or any Subsidiary Company.


iii.If the Participant is granted a leave of absence before the expiration of
the Restriction Period, the Participant shall not forfeit any rights with
respect to any Restricted Stock Units subject to the Restriction Period, except
for Dividend Equivalent Payments as provided in Section 4 of this Agreement,
unless the Participant’s employment with the Corporation or a Subsidiary Company
terminates at any time during or at the end of the leave of absence and before
the expiration of the Restriction Period, at which time all rights of the
Participant with respect to such Restricted Stock Units shall terminate
immediately without further obligation on the part of the Corporation or any
Subsidiary Company.


iv.If the Participant’s employment is terminated by reason of the Retirement,
Disability or death of the Participant in service before the expiration of the
Restriction Period, the restrictions on the Restricted Stock Units shall lapse
upon the expiration of the Restriction Period. At such time, whole shares of
Common Stock equal to the Fair Market Value of the Restricted Stock Units on the
date all applicable restrictions of the Restricted Stock Units have lapsed shall
be distributed to the Participant or the Participant’s Beneficiary in the event
of the Participant’s death, subject to tax withholding as provided in Section 6
of this Agreement. Notwithstanding the foregoing, if the Participant’s
employment is terminated by reason of the Retirement or Disability of the
Participant in service before the expiration of the Restriction Period and the
Participant Engages in Competing Employment within a period of two years
following Retirement or Disability, and prior to expiration of the Restriction
Period, then the Restricted Stock Units shall be forfeited immediately and all
rights of the Participant to such Units shall terminate immediately without
further obligation on the part of the Corporation or any Subsidiary Company. A
Participant “Engages in Competing Employment” if the Participant works for or
provides services for any Competitor, on the Participant’s own behalf or on
behalf of others, including, but not limited to, as a consultant, independent
contractor, owner, officer, partner, joint venturer, or employee. For this
purpose, a “Competitor” is any entity in the same line of business as the
Corporation in North American markets in which the Corporation competes,
including, but not limited to, any North American Class I rail carrier, any
other rail carrier competing with the Corporation (including without limitation
a holding or other company that controls or operates or is otherwise affiliated
with any rail carrier competing with the Corporation), and any other provider of
transportation services competing with Corporation, including motor and water
carriers.


v.The Committee, in its sole discretion, may waive any or all restrictions with
respect to Restricted Stock Units. Notwithstanding any waiver, any delivery of
Restricted Stock Units to the Participant may not be made earlier than delivery
would have been made absent such waiver of restrictions.


4.Dividend Equivalent Payments. Except as otherwise provided herein, the
Corporation shall make to a Participant who holds Restricted Stock Units on the
declared record date a cash payment on the number of shares of Common Stock
represented by the Restricted Stock Units held by Participant on



2



--------------------------------------------------------------------------------



such date, payable on the tenth (10th) day of March, June, September, and
December, equal to dividends declared by the Board of Directors of the
Corporation and paid on Common Stock.


Each dividend equivalent shall be equal to the amount of the regular quarterly
dividend paid in accordance with the Corporation’s normal dividend payment
practice as may be determined by the Committee, in its sole discretion. Dividend
equivalent payments shall not be made during a Participant’s leave of absence.


5.Savings Clause for Rules of Professional Responsibility. Nothing contained in
this Agreement will operate or be construed to restrict a lawyer in the practice
of law in contravention of Rule 5.6 of the Virginia Rules of Professional
Conduct or a similar professional conduct rule applicable to a lawyer who is an
active member of any other state bar.


6.Tax Withholding. The minimum necessary tax withholding obligation with respect
to an award of Restricted Stock Units will be satisfied with shares of Common
Stock of the Corporation upon distribution of such award.
                
IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed by
its duly authorized officer, and the Participant has executed this Agreement by
his or her electronic acceptance hereof, in acceptance of the above‑mentioned
Award, subject to the terms of the Plan and of this Agreement, all as of the day
and year first above written.






By:
NORFOLK SOUTHERN CORPORATION





3

